 


114 HR 2465 IH: Student Veterans Housing Support Act
U.S. House of Representatives
2015-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 2465 
IN THE HOUSE OF REPRESENTATIVES 
 
May 20, 2015 
Mr. Jolly (for himself and Mr. Loebsack) introduced the following bill; which was referred to the Committee on Veterans’ Affairs 
 
A BILL 
To amend title 38, United States Code, to make certain improvements to the monthly housing stipend payable under the Post-9/11 Educational Assistance Program of the Department of Veterans Affairs. 
 
 
1.Short titleThis Act may be cited as the Student Veterans Housing Support Act.  2.Improvements to housing stipend benefits payable under Post-9/11 Educational Assistance Program of Department of Veterans Affairs (a)Housing stipend for individuals pursuing programs of education through distance learningSection 3313(c)(1)(B) of title 38, United States Code, is amended— 
(1)in clause (i)— (A)in the matter preceding subclause (I), by inserting (including a program of education pursued solely through distance learning) after program of education; and 
(B)in subclause (I), by inserting (except in the case of an individual pursuing an program of education solely through distance learning, the ZIP code area in which the individual resides) after institution of higher learning; (2)by striking clause (iii); and 
(3)by redesignating clause (iv) as clause (iii). (b)Transitional housing stipend for individuals pursuing college degreesSection 3313(c)(1)(B) of title 38, United States Code, as amended by subsection (a), is further amended by adding at the end the following new clause: 
 
(iv)In the case of an individual who pursues a program of education described in clause (i), for the month immediately preceding the first month in which the individual pursues such program of education, a monthly housing stipend in the amount payable under such clause for a month during which the individual pursues the program of education. Any benefits provided to an individual under this clause are in addition to any other educational assistance benefits provided to the individual under this chapter.. (c)Reinstatement of authority To make certain interval paymentsSection 3680 of title 38, United States Code, is amended— 
(1)in subsection (a), by striking Notwithstanding the foregoing and all that follows; and (2)by inserting at the end the following new subsection: 
 
(h)Interval payments 
(1)Notwithstanding subsection (a), the Secretary may, subject to such regulations as the Secretary shall prescribe, continue to pay allowances to eligible veterans and eligible persons enrolled in courses set forth in subsection (a)(1) during— (A)periods when the schools are temporarily closed under an established policy based upon an Executive order of the President or due to an emergency situation;  
(B)periods between consecutive school terms where such veterans or persons transfer from one approved educational institution to another approved educational institution for the purpose of enrolling in and pursuing a similar course at the second institution if the period between such consecutive terms does not exceed 30 days; or (C)periods between school terms where the educational institution certifies the enrollment of the eligible veteran or eligible person on an individual term basis— 
(i)if— (I)the period between those terms does not exceed eight weeks; and 
(II)both the terms preceding and following the period are not shorter in length than the period; or (ii)if— 
(I)the period falls between consecutive spring and fall semesters; and (II)the eligible veteran or eligible person provides proof of residence within the ZIP code area of the educational institution during that period. 
(2)Any benefits provided to an individual under this subsection are in addition to any other educational assistance benefits provided to the individual under this title.. (d)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act and apply with respect to a month beginning after the date of the enactment of this Act. 
 
